Title: David Watson to Thomas Jefferson, 6 April 1817
From: Watson, David
To: Jefferson, Thomas


          
            Sir,
            Louisa 6th Apl 1817
          
          Your communication of March the 10th concerning a meeting of the visitors of a College to be established near Charlottesville, came duly to hand; as also a duplicate, with your note of March the 30th. It would give me very great pleasure to meet the other visitors at Monticello, agreeably to your polite invitation; & I hoped, till very lately, that I should be able to do so. But my health has been bad for some time; & I have been frequently unable to ride s as far as Charlottesville, without much inconvenience, & even danger to my health;  which happens unfortunately to be the case at present.
          As I presume a meeting of all the visitors is not necessary to enable them to act, I hope no inconvenience will arise from my unavoidable absence.
          
            With the greatest respect for yourself, and the other visitors,   Yr Obt
            David Watson
          
        